Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 1 of 43




               EXHIBIT A
     Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 2 of 43




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

MARY SEMANCHIK,                              CIVIL DIVISION

          Plaintiff,                         ELECTRONICALLY FILED

          v.                                 GD-20-________________

MIDLAND FUNDING, LLC,                        PRAECIPE FOR
                                             WRIT OF SUMMONS
          Defendant.



                                             Filed on Behalf of Plaintiff:
                                             Mary Semanchik




                                             Counsel of Record for this Party:
                                             THE LAW FIRM OF FENTERS WARD


                                             Joshua P. Ward
                                             Pa. I.D. No. 320347


                                             Brian J. Fenters
                                             Pa. I.D. No. 320202


                                             The Rubicon Building
                                             201 South Highland Avenue
                                             Suite 201
                                             Pittsburgh, PA 15206


                                             Telephone:     (412) 545-3015
                                             Fax No.:       (412) 540-3399
                                             E-mail:        JWard@FentersWard.com
        Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 3 of 43




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

MARY SEMANCHIK,                                          CIVIL DIVISION

              Plaintiff,                                 ELECTRONICALLY FILED

              v.                                         GD-20-________________

MIDLAND FUNDING, LLC,

              Defendant.

                           PRAECIPE FOR WRIT OF SUMMONS

TO     PROTHONOTARY OF THE COURT OF COMMON PLEAS OF ALLEGHENY
       COUNTY, PENNSYLVANIA:

       Kindly issue a writ of summons in the above-captioned matter.



                                                  Respectfully submitted,

                                                  THE LAW FIRM OF FENTERS WARD



Date: April 01, 2020                             By: ____________________________
                                                     Joshua P. Ward (Pa. I.D. No. 320347)
                                                     Kyle H. Steenland (Pa. I.D. No. 327786)

                                                      The Rubicon Building
                                                      201 South Highland Avenue
                                                      Suite 201
                                                      Pittsburgh, PA 15206

                                                      Counsel for Plaintiff
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 4 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 5 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 6 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 7 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 8 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 9 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 10 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 11 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 12 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 13 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 14 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 15 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 16 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 17 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 18 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 19 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 20 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 21 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 22 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 23 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 24 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 25 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 26 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 27 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 28 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 29 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 30 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 31 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 32 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 33 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 34 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 35 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 36 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 37 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 38 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 39 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 40 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 41 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 42 of 43
Case 3:20-cv-01635-JPW Document 1-1 Filed 08/31/20 Page 43 of 43
